COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 The City of El Paso,                         §
                                                              No. 08-14-00319-CV
                            Appellant,        §
                                                                Appeal from the
 v.                                           §
                                                           171st Judicial District Court
 Harold Collins and Catherine                 §
 Teague-Collins Individually and Next                       of El Paso County, Texas
 Friends of Jade Collins, a Minor and         §
 Jasmine Collins, a Minor,                                      (TC# 2009-2736)
                                               §
                           Appellee’s.

                                          ORDER

       The Court GRANTS the Court Reporter’s third request for an extension of time within

which to file the Reporter’s Record until January 28, 2015. NO FURTHER REQUESTS

FOR EXTENSION OF TIME TO FILE THE REPORTER’S RECORD WILL BE

CONSIDERED BY THIS COURT.

       It is further ORDERED that Anita D. Garcia, Court Reporter for the 171st District Court,

for El Paso County, Texas, prepare the Reporter’s Record for the above styled and numbered

cause, and forward the same to this Court on or before January 28, 2015.

       IT IS SO ORDERED this 21st day of January, 2015.



                                                   PER CURIAM

Before McClure, C.J., Rodriguez, and Hughes, JJ.